DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al. (US 2015/0103474, “Cho”).
Regarding claim 1, Cho teaches a display device having a curved display (e.g., [0007]) having an outer polymer resin layer ([0060], e.g., layer 340, corresponding to the claimed window layer) that has flat and curved portions (Figs 7A, 7B, 8, e.g., [0087], layer 340). Cho teaches that the display includes first and second areas corresponding to the flat and curved portions of the window cover (see display 580, Fig. 8, [0084] [0085]). Cho teaches that the inner radius of curvature (i.e., that of the display) may be different than that of the outer radius of curvature (i.e., that of the window member; see [0089] and Figs. 7A, 8, and especially 7B, showing different inner and outer radiuses of curvature for window member 320, therefore, layer 340 and inner display device 580 have different radiuses of curvature [thus creating the thicker gap filled by layer 320 at the bending area]; see also [0021] – [0023]). Cho further teaches that there may be a filler material between the display and the outer polymer layers in both the flat and the curved areas (e.g., window member 320, corresponding to the claimed first and second filling members, between inner display and the outer resin and protection layers, e.g., [0060] – [0067]) and that the layers may be connected to each other by an optically clear adhesive (e.g., [0085] – [0088], Fig. 8). Cho teaches that the window member, corresponding to the claimed filling members, may be made of a transparent resin (and thus may be an optically clear resin, [0047], [0048]). Cho additionally teaches that the window member may have a greater thickness in the bending area than the flat area, and thus the space between the window and the underlying display in the bending area is greater than that in the flat area (see Fig. 2, T1 vs T3, T2, e.g., [0056]). Additionally, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thicknesses and radii of curvatures of the various layers with respect to one another in order to prevent or reduce image distortions in the device and to improve the viewing angle for the device ([0021] - [0023],[0046], [0047], and see [0053] noting improvements from adjusting the radius of curvature and thickness of a layer). 
    PNG
    media_image1.png
    395
    642
    media_image1.png
    Greyscale

Regarding claim 3, Cho additionally teaches that the device may include further include an adhesive material connecting the display to the window area which may be an optically clear adhesive ([0012], [0013], [0018]). 
Regarding claim 4, Cho additionally teaches that the window member may support the space between the curved and second area ([0086], [0087] – [0089], Figs. 7A, 7B, 8, wherein window layer 320 or 520 supports between the underlying device and the outer protection layers, see also [0050] – [0053]).
Regarding claim 5, Cho teaches that the curved portion of the window layer may be thicker than the flat portion ([0046]).

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. The above rejections have been modified in view of the amendments to the claims, submitted 4/12/22.  
Applicant argues that Cho fails to teach that, among other things, the thicknesses of the display and window are the same and a space is caused by differences in a radius of curvature (see Remarks 4/12/22, p. 7). The Examiner notes however that these features are not recited in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see arguments regarding the present invention, Remarks of 4/12/21, pp. 7-11; see e.g., references to the Drawings of the present invention and to the thicknesses of the display and window being the same and a space between them being caused by differences in a radius of curvature; argument against Cho’s layers 510 and 580 not being in direct contact, but no such requirement is presently claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, claims 1 and 3-5 are rejected as described above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782